09/27/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 21-0508


                                         DA 21-0508
                                                                          I

 RANDALL KEITH ORTON,
                                                                        SEP 2 7 2022
                                                                      Bowen cireenwood
             Petitioner and Appellant,                              Clerk of Supreme Court
                                                                       State of Montana


       v.                                                             ORDER

 STATE OF MONTANA,

             Respondent and Appellee.


       Appellant Randall Keith Orton has filed an eighth motion for extension to file his
opening brief.
       On August 25, 2022, the Court issued an order giving Appellant until September
30, 2022, to file his opening brief with no further extensions.
       IT IS HEREBY ORDERED that Appellant has until October 14, 2022, within which
to file his opening brief. No further extensions will be granted. If the opening brief is not
filed on or before October 14, 2022, this matter will be dismissed with prejudice.
       DATED this n- day of September, 2022.
                                                   For the Court,




                                              04      14"         Chief Justice